Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 06/09/2022.

Status of Claims
3.        Claims 1, and 3-18 are pending in this application.
           Claims 1, 3, 4, 6, 11, 12, 17 and 18 are currently amended.
	Claim 2 is canceled.


Examiner’s Statement of Reasons for Allowance
4.         Claims 1, and 3-18 are allowed.

Claim Interpretation 
5.       It is noted that apparatus claims 1-9, with claim 1 being in independent form recite ‘at least one memory’ and ‘at least one processor’ to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first generation unit configured to generate an icon; a second generation unit configured to generate an icon; an installation unit configured to install a driver corresponding to the device; an acquisition unit configured to acquire a number of ports registered in the information processing apparatus before and after an icon generation process is executed by the first generation unit; and a control unit configured, generate, if the number of ports acquired by the acquisition unit has not increased as compared to before the execution of the icon -3-generation process, by the second generation unit an icon corresponding to the driver installed by the installation unit.” along with all the other limitations as required by independent claim 1.

Regarding Claim 17:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“installing a driver corresponding to the device; acquiring a number of ports registered in the information processing apparatus before and after an icon generation process is executed by a first generation unit configured to generate an icon; and-7- generating, if the number of ports acquired in the acquiring has not increased as compared to before the execution of the icon generation process, by a second generation unit configured to generate an icon, an icon corresponding to the installed driver.” along with all the other limitations as required by independent claim 17.

Regarding Claim 18:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“install a driver corresponding to a device; acquire a number of ports registered in the information processing apparatus before and after an icon generation process is executed by a first generation unit configured to generate an icon; and generate, if the number of ports acquired by the acquiring has not increased as compared to before the execution of the icon generation process, by a second generation unit configured to generate an icon, an icon corresponding to the installed driver.” along with all the other limitations as required by independent claim 18.

8.       It follows that claims 3-16 are then inherently allowable for depending on an allowable base claim.
9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677